Citation Nr: 1511795	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-21 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right femoral nerve injury and urinary tract infections, claimed to result from VA treatment rendered during a hospitalization from June 13, 2005, to June 20, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from October 1956 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision of June 2007.  In March 2012, the appellant appeared at a Board videoconference hearing held before the undersigned.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued a Memorandum Decision (Mem Dec), which vacated the Board's June 2012 decision and remanded the matter for further proceedings.  

In the Mem Dec, the Court determined that the Board failed to discuss 38 C.F.R. § 17.32 and therefore, failed to make necessary factual determinations precluding effective review.  The Court noted that the Board determined that informed consent had been obtained, but failed to make factual determinations as to whether signature consent was required, whether it had been obtained and the signed form was missing from the record, or whether the lack of a signature constituted a minor deviation.  Under the circumstances of this case, the Court found that the matter must be remanded for the Board to consider and apply 38 C.F.R. §§ 3.361(d)(1)(ii) and 17.32 in the first instance.  

As concerns the claimed urinary tract infections, in its June 2012 decision, the Board acknowledged that there was a question as to whether there was additional disability.  For purposes of the decision, however, the Board assumed that there was additional disability, but found that it was not the result of VA negligence and that consent had been given.  In its Mem Dec, the Court remanded the claim for the Board to make a factual finding as to whether the Veteran demonstrated such additional disability.  

Pursuant to the Mem Dec, this matter was remanded by the Board for additional development in July 2014.  Development has been conducted and the claim is ready for final adjudication.


FINDINGS OF FACT

1.  The veteran was hospitalized in a VA Medical Center (MC) from June 13, 2005, to June 20, 2005, for surgical treatment of cancer of the right ureter.  

2.  Although femoral nerve injury occurred during the hospitalization, VA negligence, careless, or other fault was not involved, and VA exercised the degree of care that would be expected of a reasonable health care provider.

3.  An additional disability in the form of MRSA-positive urinary tract infections resulted from the VA hospitalization, VA negligence, careless, or other fault was not involved, and VA exercised the degree of care that would be expected of a reasonable health care provider.

4.  Informed consent was obtained, and femoral nerve injury and infection were foreseeable consequences of the surgical procedure.


CONCLUSION OF LAW

The criteria for compensation for right femoral nerve injury and urinary tract infections, claimed to result from VA treatment rendered during a hospitalization from June 13, 2005, to June 20, 2005, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in November 2006, prior to the adjudication of the claim, the Veteran was notified the Veteran of the information necessary to substantiate the claim for compensation under 38 U.S.C.A. §  1151 on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  In addition, a letter dated in March 2010 provided information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). The claim was readjudicated, and a supplemental statement of the case was provided in March 2010, thus correcting the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the duty to notify has been satisfied.  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Service treatment records have been obtained, as have VA treatment records and private medical records sufficiently identified by the Veteran, including the records pertaining to the hospitalization at issue.  A medical opinion was obtained in May 2007; this opinion was based upon consideration of the Veteran's prior medical history, and also contained a rationale for the opinion sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, an examination is not necessary.  

At the Board videoconference hearing in March 2012, the undersigned fully explained the issue, and suggested the submission of evidence that may have been overlooked, as well as evidence that was alluded to in the hearing.  The Veteran was informed that it was incumbent upon him to submit any potentially relevant evidence in his possession in support of his claim.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103 (2014).  At his hearing, the witnesses and the representative referred to records they had brought to the hearing, and also stated that they would try to obtain a statement from the Veteran's private physician, recounting his conversation with the Veteran concerning VA care.  They were advised to submit such records, and were informed that the record would be held open 30 days for such evidence, but no additional evidence was received, although more than 50 days have elapsed.  

Significantly, pursuant to the January 2014 Mem Dec, the Board conducted additional evidentiary development in July 2014, specifically to contact the Palo Alto VA Medical Center and request the original clinical records pertaining to the Veteran's surgery and hospitalization for the period from June 13, 2005 to June 20, 2005, to include the Form 522 or other documentation showing informed consent for the June 2005 surgery.  These records, namely the Form 522, have been obtained and associated with the record, thus complying with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, at this juncture, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to Compensation under 38 U.S.C.A. § 1151

The Veteran contends that he sustained additional disability, consisting of femoral nerve damage, infections, and septic shock, due to improper VA treatment provided during a hospitalization from June 13 to 20, 2005.  

Records from Visalia Medical Clinic show that in November 2004, the Veteran was evaluated for hematuria.  He stated that he had seen blood in his urine back in January, and had fever and burning as well; he was given antibiotics and it subsided.  A week ago, he had urinated "straight blood" with no other symptoms.  He did say that he had intermittency and weak stream almost always, and had urgency and strain at times.  In December 2004, cystourethroscopy and intravenous pyelogram showed no significant abnormalities, although cytology showed atypical cells.  He found no gross cancer, but the Veteran had a very irritable prostate that could account for the blood in the urine.  He was to be seen again in 3 months, although records from that clinic do not show any further treatment until July 2005.  

VA treatment records show that the Veteran was admitted to the Palo Alto VAMC on June 13, 2005, due to evidence indicating the presence of transitional cell carcinoma (TCC) of the ureter.  On admission, it was noted that he had experienced two episodes of gross hematuria in 2004.  The first had been in October 2004, when he had been admitted, by his account, to a private hospital in Visalia for urinary tract infections/sepsis.  A biopsy in April 2005 had disclosed findings of distal right ureteral tumor.  He was admitted for surgery.  It was noted that all potential risks, benefits, expectations, and alternatives of the proposed surgery, including death, had been discussed with the Veteran, who understood and agreed to proceed.  A pre-operative note dated June 13, 2005, by a urologist noted that the Veteran was "well aware of the operation and its side effects namely bleeding and infection and the possibility of losing the right kidney and he wishes to proceed."  Importantly, in connection with his distal right ureterectomy and associate procedures, a Form 522 - Request for Administration of Anesthesia and for Performance of Operations and Other Procedures - was administered to the Veteran and signed by him, the counseling physician, and a witness, dated June 14, 2005.  This document was obtained post Board Remand and associated with the virtual file.  See Veterans Benefits Management System.

According to the operative report, he had gross painless hematuria.  Imaging had shown right hydronephrosis, as well as a filling defect in his ureter.  He had ureteroscopy performed outside the VA, which was consistent with TCC of the ureter.  The description of the procedure included the placement of a Foley catheter in the bladder.  After removing part of the ureter, a psoas hitch was performed, a small opening was made in the bladder and the ureter was spatulated in, as well as a stent, which was placed up towards the kidney into the bladder.  After irrigation and testing for leaks, drains were placed, and the wound was closed.  The procedure was noted to be a psoas hitch, which is a surgical transplantation of the ureter to a different site of attachment to the bladder.  See Dorland's Illustrated Medical Dictionary 857, 1989 (30th ed. 2003).  The diagnosis was right ureteral tumor, which, according to the pathology report, was papillary urothelial carcinoma, low malignant potential, with no invasion and no margin involvement.  

There were no intraoperative complications.  On the first postoperative day, however, the Veteran reported some right lower extremity weakness and occasional pain.  By the following day, this had not resolved, and a neurology consult was obtained.  According to the neurology consult on June 16, 2005, the Veteran had mononeuropathy of the right femoral nerve, likely from trauma during the surgical procedure, either a stretch trauma during exposure or involvement in the procedure.  Follow-up, including EMG/NCV to assess the damage, physical therapy and sensory stimulation, and medication were planned.  Subsequent nurse's notes show that he was monitored for signs and symptoms of urinary complications.  His Foley catheter was in place, and he did not have any signs or symptoms of wound infection.  He did not have any complaints of flank pain, suprapubic discomfort, burning sensation, or bladder spasms.  

At the time of his discharge, he did not have urinary signs or symptoms.  He was to be followed for the neurological complications.  Due to the distance from the hospital to the Veteran's home, however, he wished to be discharged to a private rehabilitation center closer to his home.  He had follow-up VA appointments in neurology and urology at the time of his discharge, but a week later, the VAMC was informed that he had decided to seek follow-up care locally, through non-VA providers.

The next record on file from Visalia Clinic was dated on July 25, 2005.  At that time, the Veteran denied a prior history of urinary infections or gross hematuria.  It was noted that he had gross hematuria in October and December 2004, with a negative work-up, but a distal right ureteral tumor had been found at the VA Fresno.  He had been sent to Palo Alto, for a distal right ureterectomy with psoas hitch.  He developed retention postoperatively, and had a Foley placed.  He would like the Foley out.  He said he had urinary retention and hesitancy which started a month ago.  He did not have any fever.  He reported anuria, oliguria, hematuria, nocturia, but no dysuria, genital lesion, polyuria, or incontinence  According to this report, the Veteran's Foley was noted to be plugged, and was removed as a result.  

On July 26, 2005, the Veteran was seen at a VA emergency room.  He had an indwelling Foley, which had been changed the previous day.  He had chills and fever since the previous evening.  He also had cloudy urine.  He said he just did not feel well.  Blood and urine tests disclosed urinary tract infections.  It was noted that he had been discharged from the local rehabilitation center a few days earlier.  Later that day, his wife called and said he had a temperature of 101.5 degrees, and was acting as if he had the flu.  She was told to take him to a local emergency room.  

On July 28, 2005, the Veteran was told to come to the Fresno VAMC for probable admission due to testing having shown MRSA in his urine and blood culture.  He was diagnosed as having urosepsis, MRSA in the urine and blood, and renal failure.  He stated that since his surgery in June 2005, he had been having difficulty with passing urine.  He had had a Foley catheter placed, and was being followed by a urology clinic.  His catheter had last been changed a week ago.  He had been seen there two days ago for fever and chills.  He said he had received IV antibiotics at another hospital the previous day.  He was discharged home on antibiotics.  

On July 29, 2005, VA records show that he had been seeing a urologist in Visalia for follow-up care and Foley catheter changes.  Another note that date reported that he was admitted with bacteremia which was MRSA and related to urinary tract infections.  He was discharged on August 1, 2005, to complete Bactrim for urinary tract infections related to the now discontinued Foley catheter.  On August 5, 2005, he telephoned the VAMC, and said that he had felt sick again two days after his discharge, and had been seen at a local emergency room.  He said laboratory studies had shown he continued to have his infection, and he had been told to continue on the antibiotic.  

On August 18, 2005, he was seen at a VA facility, where he complained of pain in the legs, and wanted a referral to a neurologist.  The pertinent diagnosis was urinary tract infections and bacteremia, resolving.  Also noted was grade 2 ureteral cancer, status post surgery, where he stated surgeons nicked his femoral nerve.  He was to be given a neurology consult.  On August 29, 2005, he telephoned VA, stating that he had run out of his antibiotics on August 26, 2005, and wished to be seen, but he could not come for care until after hours.  

A CT scan on September 15, 2005, ordered by his private doctor, found status post distal right ureterectomy and psoas hitch, stent in place; mild thickening of the right lateral wall of the urinary bladder; differential diagnosis included muscle hypertrophy, inflammation and neoplasm. 

On September 24, 2005, his daughter called VA to say the Veteran continued to have right lower leg pain, which was worsening, and that he had a swelling behind his knee. She was advised to take him to the Fresno urgent care immediately; the concern was DVT.    

On September 26, 2005, the private doctor reviewed the CT scan, which showed a stent in the right ureter, a lesion in the liver, and a thick bladder.  Reportedly, the Veteran was voiding adequately.  He had urinary retention and hesitancy.  An X-ray noted that the distal loop of the right ureteral stent may not be in the bladder.  He was to undergo cystoscopy with right stent removal and possible bladder biopsy.  

On October 7, 2005, he was noted to be a no-show at a VA appointment.  

On October 10, 2005, the Veteran was prepared for cystoscopy with stent removal and possible biopsy at a private facility.  According to the October 11, 2005, surgical report, there were diffuse bullous edema, especially on the right side of the bladder, erythema, and generalized oozing from the mucosa indicative of irritation.  The stent was seen emanating from the right dome of the bladder where an apparent psoas hitch had been performed; it was removed intact, and found to be fully intact.  On October 20, 2005, it was noted that pathology revealed a benign bladder biopsy.  The Veteran said he felt better with the stent out.  He was recovering well; he denied fever, pain, and other symptoms.  

On November 3, 2005, he telephoned VA, complaining of vertigo for the past 8 hours.  He was told to make sure he was getting enough fluids, to lie down for at least 20 minutes, and to review his current mediations with his doctor.  He had not been taking his medications as prescribed.  

According to a VA infection control note dated in June 2006, the Veteran had a MRSA urinary tract infection after right kidney surgery in July [sic] 2005.  He had had no recurrence and no new positive tests.  

The Veteran filed a claim for compensation under 38 U.S.C.A. § 1151 in July 2006.  He stated that the doctor opened the incision too far and damaged his femoral nerve, which had caused him to have a significant loss of use of his right leg.  Also, during the procedure, the doctor installed a stent between his kidney and bladder and did not remove it prior to closing the incision; it was not in the doctor's notes to remove it.  He developed a septic infection in the area as a result  the stent had to be removed.  

The VA obtained a medical opinion in May 2007.  The physician summarized medical records, and concluded that the Veteran had right leg mononeuropathy and septic infection as complications of the surgical treatment for ureteral tumor.  It was not at least as likely as not that there was malpractice or negligence of lack of proper skill or error in judgment concerning the right leg neuropathy or septic infection.  Both the neuropathy and the infection were common complications of surgery, and review of the records did not disclose any evidence of negligence or lack of proper skill or carelessness.  The initial neuropathy was noted immediately after the surgery, and was treated appropriately.  Post-hospital rehabilitation and follow-up were scheduled, although it did not appear that the Veteran was able to comply with the scheduled follow-up due to travel reasons.  

The physician also opined that the infectious complications of the surgery did not show evidence of carelessness, negligence, lack of proper skill or error in judgment as the Veteran required an indwelling Foley catheter after his surgery, and it was very common to have infections with such devices.   

In his notice of disagreement, the Veteran contended that during the surgery to remove his ureteral cancer in June 2005, the doctors stretched him too far and damaged his right femoral nerve; ever since, he had been in daily pain.  He also had septic shock and was in ICU at the VA hospital in Fresno, and was told it was caused by the Foley catheter.  However, the Palo Alto VAMC had inserted a stent and did not inform him that it should be removed within a certain length of time.  The doctor who found it in him, Dr. Prah, told him that once the stent was removed all the infections would go away.  He agreed to have it done and the infections did go away.  He was not able to make many of his appointments due to lack of transportation.  The Veteran contended that VA should have discovered the stent when he was hospitalized at Fresno, and that it was negligent of the VA doctors not to have informed him, or the rehabilitation center, of the stent.  He was experiencing a great deal of pain and suffering.  The Veteran's daughter had also talked with a woman whose husband had also had pretty much the same thing happen to him at the Palo Alto VAMC.  

In the substantive appeal, the Veteran noted that the Veteran had been unable to report due to transportation issues.  He had made it to Fresno VAMC, and they ran tests and told him he had an infection due to the Foley catheter, and put him on an antibiotic and sent him home.  Within a couple of days the Veteran was not feeling well and the VA called him and said that he needed to come back for different medication.  It just so happened that he went to the emergency room that day, and they put him in the ICU for about 4 days because of septic shock; they still said the infection was from the Foley catheter.  Later, he went to his private doctor, who sent him to the  Dr. Prah, a urologist.  After reviewing a CT scan, the doctor said that he had infections because he had a stent inside him that needed to be removed.  He said that Dr. Prah said that Palo Alto failed to pass on the word that the stent should have been removed after a certain amount of time.  He said that if he wanted him to remove it would stop him from having all these infections.  Dr. Prah removed the stent in October 2005, and the Veteran had not had an infection since.  If Dr. Prah had not found the stent, he might have died from the infections and septic shock, due to the Fresno VAMC attributing it to the Foley catheter.  

At the Board videoconference hearing before the undersigned, the Veteran and his daughter testified.  The Veteran testified that his private doctor had indicated that the stent was the cause of his problems, and that if it was removed, that would take care of the problems.  He said that only the doctor that did it would have known the stent was there and he did not pass it on down to other people who were supposed to see to its removal.  After it was removed, his urinary tract infections and sepsis went away.  He said that the problem was that the VA did not catch it.  This was discussed at the hearing, and the Veteran was advised to obtain a statement from his doctor, recounting the conversation.  No such statement was received, however.  

Compensation or DIC shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was:  1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional disability due to VA medical care, VA compares the veteran's condition immediately before the beginning of the relevant care or treatment to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and has additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

At this time, the Board notes that although its June 2012 previous decision has been vacated, it was concluded in that decision that the Veteran had an additional right femoral nerve disability that was proximately caused by his surgery, and that the additional disability was not the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  In its previous decision, the Board assumed for the purposes of the decision that the urinary tract infection was an additional disability (an explicit finding was not made).  In any event, the Mem Dec focused on the fact that the Board determined that informed consent had been obtained, but failed to make factual determinations as to whether signature consent was required, whether it had been obtained and the signed form was missing from the record, or whether the lack of a signature constituted a minor deviation for both of these claimed additional disabilities.  Thus, in its reasoning, the Board will discuss these issues. 

In determining whether there was informed consent, VA will consider whether healthcare providers substantially complied with the requirements of § 17.32.  Minor deviations from the requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  

The informed consent process must be appropriately documented in the record and signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation; require anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  38 C.F.R. § 17.32(d)(1).  

In June 2005, the Veteran underwent a distal ureterectomy with psoas hitch.  The procedure required the use of general endotracheal anesthesia with a spinal block.  Thus, signature consent was required.  

Right Femoral Nerve Injury

The evidence shows that right femoral nerve injury was an additional disability, which resulted from the surgery to remove his cancer of the ureter in June 2005.  Thus, it must next be determined whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care and surgical treatment.  38 U.S.C.A. § 1151.  

The Veteran states that the femoral nerve injury was caused by negligence on the part of VA.  However, he was under general anesthesia at the time of the surgery, and there is no competent evidence opining that VA failed to exercise the degree of care that would be expected of a reasonable health care provider in the course of the surgery.  See 38 C.F.R. § 3.361(d).  In light of his statement that the doctors stretched him too far and damaged his right femoral nerve, it appears that he bases his allegations on the report of the neurology consult on June 16, 2005, which noted that the right femoral neuropathy was likely from trauma during the surgical procedure, either a stretch trauma during exposure or involvement in the procedure.  This doctor, however, did not indicate that there was any VA fault involved.  The author of the VA opinion in May 2007 stated that the femoral nerve injury was a common complication of such surgery, and that there was no VA negligence, lack of proper care, or other VA fault involved.  He pointed out that as soon as it was noticed, appropriate treatment was given.  He was to have follow-up after discharge, but elected, due to the distance from the VAMC, to be treated at a private facility.  

The Board finds that the medical records and opinion are more probative than the Veteran's statement of what he believes happened during a surgical procedure which took place while he was under general anesthesia, and thus, unable to observe the proceedings.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Lay assertions may support the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  In this regard, besides the lack of personal observation, the Veteran lacks their expertise in interpreting medical findings and reports, and he has not provided any rationale which would outweigh the medical opinion finding that there was no evidence of lack of proper care.  Although the Veteran states that another Veteran experienced the same thing, there are too many unknown factors for this to constitute probative evidence, such as the surgeon, the specific procedure involved, or the state of that Veteran's health, to name a few.  

Concerning whether there was informed consent, on the day of the Veteran's hospital admission on June 13, 2005, it was noted that all potential risks, benefits, expectations, and alternatives of the proposed surgery, including death, had been discussed with the Veteran, who understood and agreed to proceed.  Significantly, in connection with his distal right ureterectomy and associate procedures, a Form 522 - Request for Administration of Anesthesia and for Performance of Operations and Other Procedures - was administered to the Veteran and signed by him, the counseling physician, and a witness, dated June 14, 2005.  This is sufficient documentation that informed consent was obtained.  38 C.F.R. § 17.32(d) provides that the informed consent process must be appropriately documented in the health record, and a signed, generic consent form satisfies this documentation requirement.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).  In this case, there clearly is a generic consent form in the claims file that was signed on June 14, 2005, immediately prior to the surgical procedure.  See Form 522.  Additionally, as mentioned, the record contains preoperative notes dated June 13, 2005 addressing the issue of consent.  See supra.  As such, it is clear that the Veteran consented to undergoing the distal right ureterectomy and associated procedures.  
In any event, the VA opinion stated that the femoral nerve injury was a foreseeable complication, and there is no argument otherwise.  

Urinary Tract Infections 

The Veteran contends that he developed urinary tract infections and septic shock due to a retained stent which should have been taken out earlier, and that once the stent was removed, his infections cleared.  Although the records do not contain a diagnosis of septic shock, they do show sepsis and a MRSA infection.  

As set forth above, the medical evidence shows that in July 2005, more than a month after his discharge from the VAMC, he was diagnosed as having a MRSA infection in the urinary tract.  His treatment included antibiotics, and it appears that the infection had completely cleared by the time he filed his claim for compensation under 38 U.S.C.A. § 1151.  

However, the Board finds that there was an additional disability in this instance as the March 2007 VA medical opinion suggests that the urinary tract infections were related to the June 2005 surgery.  A March 2012 statement from a private physician, Dr. M. P., includes an opinion that "the retained stent for 3-4 months in 2005 did not cause him any permanent damage."  Resolving reasonable doubt in the Veteran's favor, the Board finds evidence of additional disability in the form of MRSA-positive urinary tract infections.  

The Board now addresses the question of whether the additional disability was due to VA treatment.  In this regard, in determining whether a veteran has an additional disability due to VA medical care, VA compares the veteran's condition immediately before the beginning of the relevant care or treatment to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361.  Although the Veteran did not have the infection prior to the surgery, there was no evidence of a urinary tract infection during the Veteran's VA hospitalization in June 2005.  He was discharged June 20, 2005, and the infection was first indicated on July 26, 2005, over a month later.  During the intervening period, he had been an inpatient in a rehabilitation facility for approximately a month, and he had been treated by a private urologist.  His Foley catheter had been changed after his VA hospital discharge, most recently on July 25, 2005.  His symptoms of fever and chills, which eventually led to the diagnosis of urinary tract infections, were reported, on July 26, 2005, as having begun the previous evening.  Moreover, when seen by his private urologist on the previous day, July 25, 2005, he did not report any such symptoms.   

It is not necessary to more fully develop these matters, however, because the Board finds that any such additional disability was not due VA negligence or other incident of fault, or that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

The Veteran testified that his doctor told him that VA was at fault in either failing to remove the stent or in not notifying the Veteran or his doctor that the stent had to be removed.  The Veteran did not obtain a statement from his doctor, however, although he was advised, at his Board hearing, to obtain one.  The evidence from the doctor does not support the Veteran's testimony.  In this regard, there is no indication in the private doctor's records that he was even aware of the MRSA infection, let alone that he attributed it to the stent.  There is no indication that the stent should have been removed earlier.  Based on the doctor's reports prior to and during the surgery in October 2005, an X-ray showed that the stent may no longer be connected to the bladder.  Although the doctor noted irritation in the bladder, and the Veteran stated that he felt better after the stent was removed, there was no indication that the stent caused an infection.  There is no medical evidence that lack of proper care by VA was involved in the application, retention, or notice, concerning the stent.  

According to the VA opinion, the MRSA infection was related to the Foley catheter.  The private doctor's records do not support the Veteran's contention that he told him that his urinary tract infections were due to the stent, or that lack of proper care was involved in the stent's insertion, or that there was negligence involved in any failure to inform the Veteran or other physicians of the stent.  The private doctor's own records indicated a concern more with other findings in the bladder, as well as the possible detachment of the stent from the bladder, rather than a concern that there was a stent.  There is no support for the Veteran's contention that the stent should have been removed or identified earlier.  He believes that because his symptoms were not shown after the stent was removed, that the stent was responsible for his urinary tract infections.  However, he had recently completed at least a month of intensive antibiotic therapy, which included a hospitalization in a VA hospital to treat the condition.  In contrast, the records from the private doctor dated from September to October 2005 do not contain any mention of a urinary tract infection.  The abnormalities in the bladder noted in the surgery in October 2005 were described as evidence of "irritation," not "infection."  

The Board also notes that the Veteran's recollections have not always been in accord with the documented medical evidence, as shown by his history, noted in June 2005, that he had been treated for sepsis in October 2004 by a private doctor, when that doctor's records do not show such a condition at that time.

Based on the above factors, the Board finds that the medical evidence, which includes a VA opinion that the urinary tract infections were related to the June 2005 surgery, but were not due to negligence or lack of proper care by VA, as well as the private doctor's records, which make no mention of an infection, is more probative and outweighs the Veteran's recollections of what a private doctor told him.  In this regard, he was advised to obtain a statement from that doctor, but failed to do so, and the private doctor's own records do not support his recollections.  Moreover, the evidence shows that the Veteran signed Form 522, which is sufficient evidence that he was advised of the risk of infection.  See Halcomb v. Shinseki, 23 Vet. App. 234 (2009) (holding that the veteran did not establish lack of informed consent before eye surgery as the basis for entitlement to compensation benefits for loss of vision of the eye under 38 U.S.C.A. § 1151 based solely on failure of consent documents to list specific disclosed risks).  The Halcomb Court held that the failure to specify which risks were reasonably foreseeable results of a medical procedure, and instead providing simply a generic informed consent form, was not negligence per se.  Essentially, in Halcomb the veteran did not present any evidence, not even his own statement, that consent was not informed.  Similarly, the Board notes that at no point for both additional disabilities discussed herein, did the Veteran claim that he was not specifically told that those were risks involved in the surgical procedure.  Instead, the Veteran's arguments in support of his claim focus on the disabilities being the result of VA's fault in executing the procedure.  Regardless, the VA opinion stated that the risk of infection was a foreseeable event given the nature of the surgery.  

The Board is fully aware of the guidance in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  We have not dismissed his report of what a doctor told him as not competent.  Rather, we find that when presented with an opportunity to cure a potential evidentiary defect, he did not submit evidence.  His recounting of what he was told is of lessened probative value.  

In sum, for the foregoing reasons, the evidence establishes that the additional disabilities, in particular, right femoral nerve injury and MRSA-positive urinary tract infections, resulting from surgery during a VA hospitalization from June 13, 2005, to June 20, 2005, was not due to VA negligence, lack of proper care, or similar instance of VA fault.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for right femoral nerve injury and urinary tract infections, claimed to result from VA treatment rendered during a hospitalization from June 13, 2005, to June 20, 2005, is denied.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


